Brian Murphy

 

as SS
From: Samples, T. Chase (Greenville) <Chase.Samples@jacksonlewis.com>
Sent: Thursday, August 02, 2018 1:36 PM
To: Brian Murphy
Subject: Taylor - draft damages expert report
Attachments: Taylor v Fluor 6-17-cv-01875-MGL MEDIATION.PDF
Brian:

For purposes of mediation, attached for you review is a draft report from our expert analyzing damages. It’s still a bit
rough, but | think there’s enough here so that you can get the gist of his analysis. In brief, he’s challenging Dr. Alford’s
assumption that Ms. Taylor would have remained on the LOGCAP project through the present. Looking at the rate at
which personnel were being laid off from the project, we think it’s necessary to discount the value of Ms. Taylor's claims
based on the reality that there was no guarantee that she would remain on the project.

This analysis basically assumes that all of the wage-based damages are recoverable and then discounts those based on
the likelihood of continued employment. Fluor does not concede that all of the W2 damages are recoverable, and we’ve
also done some analysis of the damages when the uplift for hazard pay and hardship pay is taken out of the

equation. We can discuss those further tomorrow.

T. Chase Samples
Attorney at Law
Jackson Lewis P.C.

15 South Main Street
Suite 700

Greenville, SC 29601
Direct: (864) 672-8034 | Main: (864) 232-7000
Chase.Samples@jacksonlewis.com | www.jacksonlewis.com

Jackson Lewis P.C. is included in the AmLaw 100 law firm ranking and is a proud member of the CEO Action for
Diversity and Inclusion initiative

Confidentiality Note: This e-mail, and any attachment to it, contains privileged and confidential information intended only for the use of the individual(s) or entity
named on the e-mail. If the reader of this e-mail is not the intended recipient, or the employee or agent responsible for delivering it to the intended recipient, you
are hereby notified that reading it is strictly prohibited. If you have received this e-mail in error, please immediately retum it to the sender and delete it from your
system. Thank you.
 

EXPERT REPORT

of
JAMES F. JOYNER III

 

Dated 31 July 2018

 

in the matter of

TARA TAYLOR

- Plaintiff -

 

and

 

FLUOR CORPORATION
and FLUOR GOVERNMENT GROUP INTERNATIONAL, INC.

- Defendants -

 

CASE NO. 6:17-cv-01875-DCC-KFM

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROLINA
GREENVILLE DIVISION

 
 
Lt.
1.2.
1.3.
1.4,
15.
1.6.
1.7.
1.8.
1.9.

21,
2.2.
2.3.
2.4,
2.5.
2.6.
2.7.
2.8,

3.1.

3.2.

3.3.
4
4.1.

4.2,
4.3.

5.

5.1.
§.2,
5.3.
5.4,

APPENDIX A - EXPERT QUALIFICATIONS OF JAMES FORREST JOYNER 11]
APPENDIX B~SELECTED DaTA REVIEWED FOR THIS REPORT.
EXHIBIT 1 — DEMOBILIZATION TRENDS

CONTENTS

THE ASSIGNMENT.

 

Subject legal action.

 

Engagement date and terms.

 

 

Topics of expert testimony.
Education and professional credentials.

 

Professional experience.

 

 

Independence and conflicts of interest.
Sources

 

Compliance with Fed. R. Evid. 702 and Fed R. Civ. P. 26(a}{2).

 

Revisions

SELECTED DEFINITIONS

A} gms ome ome ett

we

 

The “Subject Legal Action”

 

 

Presiding Judge
Magistrate Judge

 

“Plaintiff”

 

“Attomey for Plaintiff
“Defendants”

 

“Auomey for Defendants”

 

NNN NN tw Nh

 

INTRODUCTION AND BACKGROUND.

ww

 

Defendant’s contract in Afghanistan
Shortages and premature departure.

& tw

 

Troop kevels.

a

 

PLAINTIFF'S EMPLOYMENT DY DEFENDANT

 

Tara Taylor's employment with Defendant Fluor.

 

Income Taxation of Meals and Lodging in Afghanistan

Foreign Eamed Income Exclusion (from Taxable Income) for Expatriate Status in Afghanistan .........s.sssnssssesses

DAMAGES CALCULATIONS

 

 

General Assumption
Probability-weighted calculation of putative damages

 

Putative damages related to earnings differences

 

 

Conclusion of putative damages.

 

 

 

EXHIBIT 2 — PROBABILITY-WEIGIITED EARNINGS DIFFERENCE

 
THIS PAGE INTENTIONALLY BLANK
L.
Ll.

1.2.

13.

14,

L4.1.

1.5.

L5.l.

1.5.2.

1.5.3.

1.6.

1.6.1,

1.7.

1.7.1.

1.8.

THE ASSIGNMENT

Subject legal action.

My report is written for TARA TAYLOR, Plaintiff v. FLUOR CORPORATION and FLUOR GOV'T
GROUP INTERNATIONAL, INC., Defendants, CASE NO. 6:17-cv-01875-DCC-KFM.

Engagement date and terms.

I was engaged by the Defendant on 09 February 2018 to testify for the Defendants. My fee is based on
my time at the hourly rate of $295, and other professional time at the hourly of $195.

Topics of expert testimony,

Damages calculations, based on my professional training as a certified public accountant (SC, NC, GA),
and a certified valuation and risk analyst; testimony pertaining to accounting, taxation, and payroll
practices of business operations; and, other matters about which I may be asked to testify during this
engagement.

Education and professional credentials.
An outline of my education and professional licenses and credentials is attached to this report.
Professi ience,

My professional experience includes accounting and attestation services, professional tax planning and
compliance, fiduciary services to ESOPs, ERISA compliance, valuation of business entities and business
assets, and litigation support (. | have been engaged in approximately 75 ESOP transactions (i.c., serving
as an independent trustee to buy or sell employer stock), and I have served seven ESOP-owned companies
as an ongoing trustee.

Ihave published no professional articles or books in the past 10 years.
Litigation for which I provided expert testimony is attached hereto.

Independence and conflicts of interest.

I am independent! of the parties to this litigation and I have no conflicts of interest with any litigant in
this litigation.

Sources

Selected data on which I relied is listed at APPENDIX B — Selected Data Reviewed For This Report.
Compliance with Fed, R. Evid, 702 and Fed R. Civ. P. 26(a}(2).

 

' Independence is defined for my purposes by the American Institute of Certified Public Accountants. Strictly
speaking, independence is required only in attestation engagements and | am not ot performing. attestation
services for this litigation. See, for example, 7 3.018 lards/E//Pages x, accessed
02 April 2018.

    

FOR MEDIATION PURPOSES DRAFT 31 JULY 2018 Page 1 of 12
1.8.1.

1,9.

1.9.1.

2.

2.1.

2.2,

2.3.

2.4.

2.5.

2.6.

2.6.1.
2.6.2.

2.7,

2.7.1.

2.8,

2.8.1,

3.1.

My qualifications, my professional work, and this report are intended to satisfy Fed. R. Evid. 702 and
Fed R. Civ. P. 26(a)(2).

Revisions.

I respectfully reserve the right to revise my report for additional information.

SELECTED DEFINITIONS

The “Subject Legal Action”

is Civil Action No. 6:17-cv-01875-DCC-KFM in South Carina District Court, Greenville Division.
Presiding Judge

is Judge Donald C. Coggins, Jr?

Magistrate Judge

is Judge Kevin F, McDonald.

“Plaintiff”

is Tara Taylor.

“At or Plaintiff”

is Brian P. Murphy of STEPHENSON & MURPHY, LLC, 207 Whitsett St., Greenville, SC, 29601.
“Defendants”

“Defendant FLUOR” is FLOUR CORPORATION.

“Defendant FGG” is FLUOR GOVERNMENTAL GROUP, INC.

“Attomey for Defendants”
is T. Chase Samples of JACKSON LEWIS, P.C., 15 South Main Street, Suite 700, Greenville, SC, 29601,

“DoD”

is the U.S. Department of Defense.

INTRODUCTION AND BACKGROUND

, i nis

 

2 Originally assigned to Judge Mary Geiger Lewis.

FOR MEDIATION PURPOSES DRAFT 31 JULY 2018 Page 2 of 12
In June 2007, Defendant (along with DynCorp International) won a competitive bid for contracts under
the DoD program known as LOGCAP IV? The contracts were for a base year with options for each of
the 9 succeeding years.

 

ress ah Tay

“ Rock isiand eR SATE

 

What is LOGCAP?
= Logistic Civil Augmentation Program (LOGCAP)

* A Department of the Army Program designed to have a
contractor in place to provide contingency support services
with little notice

* Provides Base Camp set-up to MWR services
® Service only contracts

* Contractor employees are ‘not combatants — civilians
accompanying the work force

® The Government must provide Force Protection

ele Fob

 

 

 

 

Flour’s announcement about winning a LOGCAP IV contract is no longer available from the Defendant's
web page, but an archived report preserved Fluor’s announcement:!

“July 9/09: Fluor Intercontinental in Greenville, SC, receives a $1.5 billion task order cost
plus award fee contract for LOGCAP IV services in Afghanistan, Fluor’s release
(hitp://investor. fluor.com/phoenix.zhtml?c=124955&p=newsarticle&id=1305703) values
the contract at up to $7 billion. In return, they will provide construction services, power,
water, housing, base operations, sustainment services and logistics support to 74 U.S.
operating bases in Afghanistan’s Northern region, over a period of up to 5 years: a base year,
plus four 1-year options. Fluor adds that this latest task order is the 4th it has received under
the LOGCAP IV contract, following task orders to expand and operate 4 forward operating

 

> Contract #W52P 15-07-0008.

 

Troops-ineAfehanisan-05595), a accessed 25 July 2018.

FOR MEDIATION PURPOSES DRAFT 31 JULY 2018 Page 3 of 12
bases in northern Afghanistan, to provide measurement and testing services in Kuwait, and
to build and operate 8 additional forward operating bases in Afghanistan.

Work on this task order is to be performed in Greenville, SC (5%), and Afghanistan (95%)
with an estimated completion date of July 1/10. Three bids were solicited with 3 bids
received by the Army's Rock Island Contracting Center in Rock Island, IL (W52P1J-07-D-
0008).”

 

Leta POSTS ide)

* Rock Island Contracting Center

 

 

 

 

3.2. Shortages and premature departure.

3.2.1. Private contractors like Fluor offer financial incentives to motivate qualified candidates for employment
and assignment under DoD contracts, which support American troops in battle.

3.2.2. Significant academic research has been published to address the phenomenon of expatriate’s premature
departure from assignments, including stressful military assignments.

3,3, Troop levels.

3.3.1, The activities of private contractors, like Fluor, are related to (American) traop levels in Afghanistan.

FOR MEDIATION PURPOSES DRAFT 31 JULY 2018 Page 4 of 12
3.3.2. The private contractors for LOGCAP IV, as with their predecessors, experienced changing demands in
the number expatriated employees of private contractors. Flour’s 2017 annual report included this
comment:

*« , .the continued reduction in project execution activities associated with the LOGCAP IV
program in Afghanistan.”*

 

Departnent of Defense Contractors in Afghanistan and Iraq: Background and Analysis

Figure 4. Number of Contractor Personnel In Afghanistan vs. Troop Levels.

 

120,000 y------ 2-2-2 one nn ene n nnn ne ee ne en ne nee ee ee rene ee ee ne eee

100,C00: +

 

 

 

Sep. Dec. Mar. Jun. Sep. Dec. Mar. Jun. Sep. Dee, Mar. Jun. Sep. Dee, Mar.
07 os 0 69 O89 OS 10 10 #0 10 1%

-® Total Contractors =O=- Troops

 

 

 

Source: CENTCOM Quarterly Census Reports; Troop Levels in the Afghan ond iraq Wars FY2001-FY2032; Case
and Other Pateneial issues, by Amy Belasear Joint Staff; Joint Chiefs of Staff, ‘Boots on the Ground” monthly
reports to. Congress. , ,

 

 

 

Staffing levels under LOGCAP IV has been in severe decline, which indicates the declining probability
of the Plaintiff's continued employment in this theater.

 

5 Fluor’s 2017 Annual Report, page 42.

FOR MEDIATION PURPOSES DRAFT 31 JULY 2018 Page § of 12
 

    

PEEEREEGE

 

OS MN Ie SH OS SIH STO.

PC % Decrease % ee, Ts
MaA% Opcreser o% 45% 2% 31S he
POS Decrease Tf 6 -1% «1S | OSM
DEF co2371

 

 

 

FOR MEDIATION PURPOSES DRAFT 31 JULY 2018 Page 6 of 12
4, PLAINTIFF’S EMPLOYMENT BY DEFENDANT
4.1, Tara Taylor’s employment with Defendant Fluor,

Plaintiff Taylor was most recently hired by Fluor Government Group Intemational, Inc. (one of the
Defendants) on April 4, 2011, as a Prime Contracts Management Principle Specialist in the Greenville
home office and was deployed to Afghanistan in October of the same year.® She was promoted to a Prime
Contracts Supervisor in February of 2014. She remained in that position until she demobilized from the
project on September 24, 2014. She continued to be employed by Fluor Government Group in Greenville
from October 2014 until February 2015 when she accepted a HR Manager position in Jacksonville,
Florida with Fluor Federal Solutions — a position that she currently holds.

Selected payroll information about Plaintiff's eamings is presented below.

Table 1- Selected Payroll Information

 

 

 

 

 

 

 

Taylor v. Fluor et af

Projected
Pay Period => =. 30-Nov-13 30-Nov-13 20-Sep-14 20-Sep-24 29-Nov-14
Pay Rate s Rate s s
Weeks 52 42 52

Gross
Regular 38,82 67,282.88 4s 63,591.20 78,731.96
OT Straight 38.82 64,679.80 40s 65,353.87 $0,914.32
Travel Time 6,790.40 3,292.00 4,075.8]
Hardship 28,028.84 23,292.00 28,837.71
FS] 8,023.64 6,664.80 $8,251.66
Out of Counuy 621.12 329.20 407.58
Period Leave 12,162.32 2,633.60 3,260.65
Razard Allowance 23,553.76 22,255.20 27,554.06
Lump Sum Expat Allowance 8,000.00 4,750.00 4,750.00
Home/Family Visit 13,024.00 6,512.00 8,062.48
AP-Meals-Sup! Tax 286.00 143.00 177.05
AP-HonvFamily Visit 3,256.00 3,256.00 3,256.00
Total 235,708.76 202,072.37 248,279.27
Federal Withholding 14,634.75 11,761.03 14,$61.28
FICA-OASDI 7,049.40 7,254.00 8,981.14
FICA-HI 3,739.16 2,948.71 3,650.78
Georgia Withholding 13,032.85 13,032.85 16,135.91
401k Deferral 13,028.52 13,028.52 16,130.55
Total 51,484.68 48,025.11 $9,459.66
Net Payroll Disbursements Ss 184,224.08 154,047.76 188,819.61

 

 

 

 

6 Travel records for 02 November 201! specify she was mobilized as a “new hire.”

FOR MEDIATION PURPOSES

DRAFT 31 JULY 2018

Page 7 of 12

 
4.2. Income Taxation of Meals and Lodging in i
4.2.1. The Plaintiff was provided meals and lodging in Afghanistan.

Normally, the U.S. Intemal Revenue code requires taxation of meals and lodging provided by an

employer. According to IRS Publication $4 — Zax Guide for US. Citizens and Resident Aliens Living
Abroad:

“If you receive fringe benefits in the form of the right to use your employer’s property or
facilities, the fair market value of that right is earned income.”

4.2.2. The meals and lodging arrangement provided to the Plaintiff in Afghanistan were not added to the
Plaintiff's taxable wages, an exclusion authorized by the U.S. Internal Revenue Code and related Treasury
regulations when the arrangements are for the benefit of the employer (i.e., the Defendants).*

Treasury Regulation §1.119-1 Meals and lodging furnished for the convenience of the
employer.

(1) In general. The value of meals furnished to an employee by his employer shall be
excluded from the employee’s gross income if two tests are met:

(i) The meals are furnished on the business premises of the employer, and

{ii) the meals are furnished for the convenience of the employer. The question of
whether meals are furnished for the convenience of the employer is one of fact to be
determined by analysis of all the facts and ciscumstances in each case. If the tests
described in subdivisions (i) and (ii) of this subparagraph are met, the exclusion shall
apply irrespective of whether under an employment contract or a statute fixing the terms
of employment such meals are furnished as compensation.

4.2.3. IRS Publication 54 discusses the requirements: “convenience of employer” and “condition of
employment.”

“Convenience of employer. Whether meals or lodging are provided for your employer's
convenience must be determined from all the facts and circumstances. Meals furnished at
no charge are considered provided for your employer's convenience if there is a good
business reason for providing them, other than to give you more pay.

On the other hand, if your employer pro-vides meals to you or your family as a means of
giving you more pay, and there is no other business reason for providing them, their value
is extra income to you because they aren’t furnished for the convenience of your employer.

Condition of employment. Lodging is provided as a condition of employment if you must
accept the lodging to properly carry out the duties of your job. You must accept lodging to
properly carry out your duties if, for example, you must be available for duty at all times or
you could not perform your duties if the lodging wasn’t furnished.”

4.2.4, For purposes of my analysis, I have assumed that meals and lodging are excluded under U.S. IRC §119
and therefore the value of such meals and lodging do not reduce the foreign income exclusion. if I were

 

   

7 IRS Publication 54 = Zax Guide fo zens and Resident Aliens Living Abroad

" Rep. § 1.119-1. Meals and lodging furnished for the convenience of the employer.

FOR MEDIATION PURPOSES DRAFT 34 JULY 2018 Page § of 12
4.2.5,

4.3,

43.1,

to receive evidence that the Defendant's meals and lodging do not meet the conditions under U.S. IRC
§119, I will submit revised calculations.*

Meals and lodging were furnished to the Plaintiff for the “convenience of the employer” on premises
provided by Plaintiff through contractual arrangements. under LOGCAP IV, Counting meals and lodging
as damages would constitute an economic windfall for the Plaintiff at the Defendants’ expense, therefore
1 do not believe this claim for damages is. valid.

Foreign Earned Income Exclusion (from Taxable Income) for Expatriate Status in Afghanistan

 

 

U.S. citizens or resident aliens living abroad generally are taxed on their worldwide income. However,
employees may qualify for an exclusion of foreign earnings or an exclusion or deduction for certain
foreign housing amounts.” Employers do not need to withhold federal income taxes from wages paid to
employees whose wages they reasonably expect will be excluded from income under IRC $911,

 
 

 

Tuble 2- Foreign Income Exclusion
: Amount
2013 $ 97,600
2014 99,200
2015 100,800
2016 101,300
2017 102,100
2018 104,100

 

 

 

Requirements. To claim the IRC §911 exclusion or the foreign housing cost deduction, employees must
have foreign earned income, their tax home must be in a foreign country, and they must be one of the
following:

(i} A USS. citizen who is a bona fide resident!! of a foreign country or countries for an
uninterrupted period that includes an entire tax year. Generally, a foreign country is any
territory (including the air space and territorial waters) under the sovereignty of a
government other than the U.S, Territories and possessions of the U.S. are not foreign
countries,* A U.S, resident alien who is a citizen or national of a country that has an

 

* Also, meals and lodging excluded from the Defendants’ W-2 are not cligible to be treated as foreign earned
income for purposes of claiming the foreign income exclusion.

‘IRC §§911 (a) and (b).

'! The bona fide residence test applies to U.S, citizens and resident aliens who are citizens or nationals ofa
country that has an income (ax treaty in effeet with the U.S. [IRC §911(d)(1)(A); Reg. §1,911-2(ce)] An
employee's bona fide residence is not necessarily the same as his or her domicile, A domicile is the
employee's permanent home (i.¢., the place where an emplovee always returns or intends to return even
though currently residing elsewhere),

? See IRS Pub. 54 — Tax Guide for U.S, Citizens and Resident Aliens Abroad and Treas. Reg. §1.911-2(a).

FOR MEDIATION PURPOSES DRAFT 31 JULY 2018 Page 9 of 12
4.3.2.

433.

4.3.4.

43.4.1

4.35.

4.3.6.

income tax treaty in effect with the U.S. and who is a bona fide resident of a foreign
country or countries for an uninterrupted period that includes an entire tax year.

(ii) AUS. citizen or a U.S. resident alien who is physically present in a foreign country or
countries for at least 330 full days during any period of 12 consecutive months.

Expected duration. If employment away from home in a single location is expected to Jast, and does last,
for one year or less, it is temporary (for purposes of the foreign earned income exclusion) unless facts
and circumstances indicate otherwise. If employment away from home is expected to last for more than
one year, it is indefinite (for purposes of the foreign eared income exclusion). If employment away from
home is originally expected to last for one year or less, but at some later date becomes expected to last
longer than one year, it is temporary (in the absence of facts and circumstances indicating otherwise) until
the expectation changes.

Deductible and non-deductible expenses, The location of an employee's tax home normally depends on
whether his or her work assignment is expected to be temporary or indefinite. Any employee expecting
to be temporarily absent from his or her U.S. tax home may be able to deduct (or be reimbursed on a tax-
free basis for) his or her away-from-home expenses (for travel, meals, and lodging) but his or her wages
would not qualify for the foreign earned income exclusion. Alternatively, if an employee's work
assignment is expected to be for an indefinite period, the employee's place of employment becomes his
or her tax home, and the employee cannot deduct (or be reimbursed on a tax-free basis for) any away-
from-home expenses.

Physical_presence test. The physical presence test applies tc both U.S. citizens and resident aliens.
Employees meet the physical presence test if they are physically present in a foreign country or countries
330 full days during a period of any 12 consecutive months.

330 qualifying days. The 330 quatifying days do not have to be consecutive." The physical presence test
is concemed only with how long an employee stays in a foreign country or countries. This test does not
depend on the kind of residence established, intentions about returning, or the nature and purpose of the
stay abroad. For example, employees do not have to be in a foreign country only for employment purposes,
they can be on vacation time. However, intentions with regard to the nature and purpose of the stay abroad
are relevant in determining whether employees meet the tax home test.

Full day. A full day is a peried of 24 consecutive hours, beginning at midnight.!5 An employee must
spend each of the 330 full days in a foreign country. When the employee leaves the U.S. to go directly to
a foreign country or returns directly to the U.S. from a foreign country, the time spent on or over
international waters does not count toward the 330-day total.

Less than 330 Full Days. To meet the physical presence test, an employee generally must be physically
present in a foreign country or countries for at least 330 full days during the 12-month pericd. If illness,
family problems, a vacation, or employer's orders cause an employee to be present for less than 330 full
days, the physical presence test is not met. However, employees can be physically present in a foreign

 

3 See Rev. Rul. 91-58.
4 FRC §911(d)(1)(B); Reg. $1.911-2(d).
'S Treas, Reg, §1.911-2(d}(2).

FOR MEDIATION PURPOSES DRAFT 31 JULY 2018 Page 10 of 12
43.7,

43.8,

43.9,

5,
5.1.

5.2,

5.3.

5.4.

country or countries for less than 330 full days and still meet the physical presence test if they are required
to leave a country because of war or civil unrest.

Foreign Move. Employees can move from one place to another within a foreign country or to another
foreign country without losing full days. Also, an employee who is physically present in the U.S. for less
than 24 hours while in transit between two points outside the U.S. is not treated as present in the U.S.
during the transit. instead, the employee is treated as traveling over areas not within any foreign country.
However, if any part of the travel is not within a foreign country or countries and the travel takes 24 hours
or more, full days are lost.

Plaintiff's U.S. individual tax returns for 2013 through 2014 report her eligibility for the foreign earned
income exclusion at 93.2% and 91.5%, respectively.

The foreign eared income exclusion is an income tax provision based on statutory authorization and
subject to conditions. The employee's potential income tax benefit: is not bargained with the employer
(i.e., Defendants); is not awarded by the employer; is not based on an employer’s compliance. Therefore,
counting this conditional income tax benefit as damages would constitute an economic windfall for the
Plaintiff at the Defendants’ expense, I believe this conditional income tax benefit lacks nexus to Plaintiff's
allegations.

DAMAGES CALCULATIONS
G 5 io

My damages calculations reflect the assumption that the court has determined wages are recoverable. I
have not formed an opinion that the Plaintiff is entitled to recover damages.

Probability-weighted calculation of putative damages.

During the general period when the Plaintiff was demobilized there was a trend for private workforce
reductions under the LOGCAP IV program. As the number of employees were reduced the probability
was growing that Plaintiff would be demobilized from her assignment in Afghanistan. Therefore, I
weighted the estimated earnings differences for periods during which total (mobilized) employee counts
have been published to account for the increasing likelihood of demobilization for exogenous factors.

ive da e rings differenc
I have projected the ongoing earnings as if Plaintiff's mobilization continued and measured the

differences after demobilization June 2018. I also estimated Plaintiff's actual earings after her
demobilization. The differences'* represent putative damages.

Conclusjon of putative damages,

 

*5 | have also included the employer's matching 401{k) matching contribution at 5% of the earnings-only
difference.

FOR MEDIATION PURPOSES DRAFT 31 JULY 2018 Page 11 of 12
5.4.1. My calculation of putative damages based on the probability-weighted difference in earnings, recognizing
the demobilization trend after February 2012 is $157,200.”

Respectfully submitted,

 

James F. Joyner III, CPA, CVA/ABV, CPC, AIFA®, CRM, CPVA
31 July 2018

 

17 Yo this and afl other damages calculations reported herein, I have not discounted the amounts to present value
because the more influential factor during the analyzed pericd is an individual's probability of
demobilization.

FOR MEDIATION PURPOSES DRAFT 31 JULY 2018 Page 12 of 12
APPENDIX A - EXPERT QUALIFICATIONS OF JAMES FORREST JOYNER III

James Joyner was bom in Louisburg, NC, was raised in Southem Pines, NC, and currently is a resident of
Spartanburg, SC. He currently serves as managing member of business valuation and litigation support services
of Integra Valuation Consulting LLC, based in Spartanburg, SC. He is also the managing member of Integra
Benefits Consulting LLC and the Joyner Bumette CPA Firm. Joyner previously served as a Member in the Wester
Carolinas Practice Unit of Dixon Hughes PLLC, a regional Certified Public Accounting and professional services
firm.

In addition to coordination of tax compliance and consulting services, Joyner's areas of focus include business
valuation, litigation support and employee benefit plans. He has performed business valuations and litigation
support services for purposes of equitable distributions, estate matters, gifting matters, employee stock ownership
plans, equity, debt instruments, intellectual property, shareholder disputes, damages to business operations,
damages to intellectual property, and others.

Mr. Joyner received his B.S. in Accounting from Bob Jones University and received his Certified Public
Accountant (CPA) license in 1981, and Certified Valuation Analyst (CVA) designation in 1995. He is Accredited
in Business Valuations (ABV — 2007) by the AICPA and has earned designations as a Certified Pension Consultant
{CPC — 2004), an Accredited Investment Fiduciary Auditor® (AIFA ®- 2004), Certified in Risk Management
(CRM — 2013) and a Certified Patent Valuation Analyst (CPVA — 2014).

His professional affiliations include memberships in the American Institute of Certified Public Accountants, the
South Carolina Association of Certified Public Accountants, the American Society of Pension Actuaries, The
Appraisal Foundation, the National Association of Certified Valuation Analysts, The Institute of Business
Appraisers, and he is an Associate Member of the American Society of Appraisers. in the past, he has served as
Board member of a variety of not-for-profit boards and was a co-founding director of the Spartanburg Children's
Advocacy Center and the Healthy Smiles of Spartanburg. He also served as a director of the Mary Black
Foundation from its inception, until the hospital was sold in 1996 and on the MBF Investment Committee from
1996 through June 2013.

FOR MEDIATION PURPOSES DRAFT 31 July 2018
APPENDIX B— SELECTED DATA REVIEWED FOR THIS REPORT

 

Selected Fluor payroll registers for Tara Taylor

 

Fluor Corporaiion Employees” Savings Investment Plan - Summary Plan Description

 

Travel History per PATS (for Tara Taylor)

 

Publication $4 ~ Tax Guide for U.S. Citizens and Resident Aliens Abroad

 

Power Point deck Rock Island Contracting Center, dated 15 Junc 2081

 

 

Form W-2s fos Tara Taylor, 2012-2016

 

 

FOR MEDIATION PURPOSES DRAFT 31 JULY 2018
Exutsir 1—DEMOBILIZATION TRENDS

Taylor ¥. Fluor ef al
Civil Action No, 6:1 7+cy-O187SDCC-KFM
Denobilization Trends - Management & Administration

        

Eslimated base earnings 248,000 248,000 248,000 248.000 248.000 «248,000 «248,000 9 245,000 = 248.000 248,000 = 248,000

 
   
      
 
   

Inflanon factor 0.00%5 0.00% Os O.N0% DOD 000% 0.00% BO0% 0.00% out O.00%
Estimated annual earings 243,000 «245,000 243,000 «(245.000 248000 243,000 248,000 248,000 248,009 243,000 248,000
Months between reported MAA count 4 4 3 3 3 3 J 3 3 3
Assumed weeks 18 3 13 3 3 3 13 Bb 3 3
Estimated pro-rated eatnings during mobilization 63,700 $2,000 62,000 2,700 «662,700 «661,300 62,000 6,700
M&A count S905 338 3,4 325 3,630 2,290 2,002 1,837 1As0 144
Month-to-month change = 1 8% =TR O0O% 18.15% -12.93% = -12.58%

  
     

“18.76%

  

939 B2%-

  
 

47.39%

 

   

Comulative change in mobilization affer Feb 20]2 =11,85%

  

FOR MEDIATION PURPOSES DRAFT 31 JULY 2018
EXHIBIT 2 — PROBABILITY-WEIGHTED EARNINGS DIFFERENCE

Taylory. Fluor et al
Civil Action No, G:17-cv-81875-DCC-KFM
Demobilization Trends - Management & Administration

   
   
 

Estimated base carnings

Inflation factor OTe
Estimated annual earings 248,000
Months betwen reported MAA count 7 3 3 12 2 12
Assumed weeks 3 15 13 §2 52 $2
Estimated pro-rated earnings duting mobilization 62,700 61,300 62,000 250,100 255,500 263,100
M&A count 1,148 1043 O44 941 941 O4L
Month-to-month change “ha $84 1% “278TH 0.00%. OOO

 
   
 

Cuniulative change in mobilization after Feb 2012

Estimated hourly pay tate after demobilization ants 44.97 4423 44:23 48.03 49.46
Assumed weekly hours 40 40 40 ao 40 40

Assumed weeks iB 13 ii $2 sz 52

Eshmated camings after demobilization 21,600 21600 23,000 52,500 109,200 103,200
Earnungs difference 41.100 39,700 39,000 137,600 155,300 159,900

401k matching contnbution at St 2,100 2,000. 2.000. 7,900 7,800 8,000

 

FOR MEDIATION PURPOSES DRAFT 31 JULY 2018
